SUMMARY ORDER

Li Ping Lin, a native and citizen of the People’s Republic of China, seeks review *387of a March 30, 2007 order of the BIA affirming the November 7, 2005 decision of Immigration Judge (“IJ”) Brigitte Laforest, which denied her application for relief under the Convention Against Torture (“CAT”). In re Li Ping Lin, No. A95 688 220 (B.I.A. Mar. 30, 2007), aff'g No. A95 688 220 (Immig. Ct. N.Y. City Nov. 7, 2005). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
When the BIA summarily affirms the decision of the IJ without issuing an opinion, see 8 C.F.R. § 1003.1(e)(4), this Court reviews the IJ’s decision as the final agency determination. See, e.g., Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005). We review the agency’s factual findings under the substantial evidence standard, treating them as “conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see, e.g., Dong Gao v. BIA, 482 F.3d 122, 126 (2d Cir.2007).
Substantial evidence supports the IJ’s conclusion that Lin failed to establish that she would more likely than not be tortured upon return to China for illegally emigrating to the United States. In support of her CAT claim, Lin testified that neighbors informed her that “being beaten ... happens in the jails in China.” She additionally relied on country condition reports indicating that illegal emigrants may be fined or detained. As this court has previously found, evidence that “there is a risk that any individual detainee in China may be subjected to repressive conditions in prison” is insufficient to compel a finding that a specific alien would more likely than not be tortured if imprisoned on return to China. Mu Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 159-60 (2d Cir.2005).
Additionally, to the extent that Lin raises the argument that she should be
granted CAT relief based on her fear of sterilization and because she left China for political reasons, we decline to consider it. In addition to the statutory requirement that petitioners must exhaust the categories of relief they seek, 8 U.S.C. § 1252(d)(1), petitioners must also raise to the BIA the specific issues they later raise in this Court. See Foster v. INS, 376 F.3d 75, 78 (2d Cir.2004). While not jurisdictional, this judicially imposed exhaustion requirement is mandatory. Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 119-20 (2d Cir.2007). As such, because Lin failed to seek CAT relief based on her fear of sterilization and the political dimension to her emigration in her appeal to the BIA, and because the Government has raised this failure to exhaust in its brief to this Court, we decline to consider this issue. See id. at 123-24.
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, petitioner’s pending motion for a stay of removal is DISMISSED as moot.